OPINION ON MOTION FOE EEHEAEING-.
BLAND, P. J.
The brief filed in support of motion for rehearing expresses surprise on account of the following view announced by the court in its opinion affirming the judgment, to wit:r “James M. Newland and his mother were co-makers of the note, joint contractors; they did not contract with each other, but contracted with Knox, who was the opposite or other party to the contract, within the meaning of section 8918, Eevised Statutes 1889.” According to the face of the note and of the evidence of James M. Newland, this view is entirely correct. The makers of a note constitute one of the contracting parties thereto, and the payee the other or opposite party, and ordinarily the interests and obligations of the makers are joint and harmonious, not adverse and hostile. Counsel very laboriously endeavor to impress upon us a view of the case which is not supported by the evidence, that is that Mr. Newland contracted with his mother -when they executed the note to Knox. This is not borne out by the face of the note nor by the testimony. They agreed with each other to make a note and borrow money on it to be used in their joint support. To effectuate this object J. M. Newland procured the signatures of the Broyles to the note as sureties for himself and mother to enable them to raise money on it, and to this extent Mrs.Newland and J. M. Newland contracted with the two Broyles. And if this is the contract that was in issue and on trial, then the fact that Mrs. Newland, the éocontractor with J. M. Newland, is dead, did not disqualify J. M. Newland as a witness, in view *370of the fact that it was he and not Mrs. Newland who procured the two Broyles to sign the note. Williams v. Perkins, 83 Mo. loc. cit. 385; Amonett v. Montague, 75 Mo. 43;. Nugent v. Curran,-77 Mo. 323; Fulkerson v. Thornton, 68 Mo. 468; Willy v. Morse, 30 Mo. App. loc. cit. 269; Wallace v. Jecko, 25 Mo. App. loc. cit. 315. The contract or agreement with the Broyles that they should sign the note as sureties having been made with James M. Newland, and all three being alive, they were all competent to testify what the contract or agreement made between them was. (See authorities, supra.) The motion for rehearing will be overruled.
All concur.